
	
		II
		112th CONGRESS
		1st Session
		S. 1830
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve enforcement of intellectual property rights,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Protect American Innovation Act
			 of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Strengthening enforcement of intellectual property
				rights
					Subtitle A—Definitions 
					Sec. 101. Definitions.
					Subtitle B—Coordination of enforcement of intellectual
				property rights
					Sec. 111. Director of Intellectual Property Rights
				Enforcement.
					Sec. 112. U.S. Customs and Border Protection and U.S.
				Immigration and Customs Enforcement intellectual property rights
				coordinators.
					Subtitle C—Regulatory and policy improvements with respect to
				combating counterfeiting and piracy
					Sec. 121. Identification of certain unlawful goods.
					Sec. 122. Training in new technologies.
					Sec. 123. Disclosure of information and samples of shipments to
				intellectual property owners.
					Sec. 124. Improvements to recordation process.
					Sec. 125. Identification of low-risk importers.
					Sec. 126. Watch List database.
					Sec. 127. Civil fines for importation of pirated or counterfeit
				goods.
					Sec. 128. Report on effective collection
				techniques.
					Subtitle D—Training enhancements
					Sec. 131. International training and technical assistance
				enhancements.
					Subtitle E—New legal tools for border enforcement
					Sec. 141. Expanded prohibitions on importation, exportation,
				and transshipment of counterfeit or pirated goods.
					Sec. 142. Declarations regarding counterfeit and infringing
				merchandise.
					Sec. 143. Seizure and forfeiture of devices designed to
				circumvent intellectual property rights protections.
					Sec. 144. Authority of Chief Counsel of U.S. Customs and Border
				Protection to represent the United States in certain forfeiture
				proceedings.
					Subtitle F—Administrative provisions
					Sec. 151. Advisory Committee on Import Safety and Intellectual
				Property Enforcement.
					Sec. 152. Staffing enhancements at U.S. Customs and Border
				Protection.
					Sec. 153. Staffing enhancements at U.S. Immigration and Customs
				Enforcement.
					Sec. 154. Regulatory authority.
					TITLE II—Increased penalties for certain unfair trade
				practices
					Sec. 201. Increased penalties for certain unfair trade
				practices.
				
			IStrengthening
			 enforcement of intellectual property rights
			ADefinitions
			 
				101.DefinitionsIn this title:
					(1)Advisory
			 committeeThe term
			 Advisory Committee means the Advisory Committee on Import Safety
			 and Intellectual Property Rights Enforcement established pursuant to section
			 151.
					(2)CommissionerThe
			 term Commissioner means the Commissioner responsible for U.S.
			 Customs and Border Protection.
					(3)Counterfeiting;
			 counterfeit goods
						(A)CounterfeitingThe
			 term counterfeiting means activities related to production of or
			 trafficking in goods, including packaging, that bear a spurious mark or
			 designation that is identical to or substantially indistinguishable from a mark
			 or designation protected under the trademark laws or related laws. 
						(B)Counterfeit
			 goodsThe term counterfeit goods means goods
			 described in subparagraph (A).
						(4)DirectorThe term Director means the
			 Director of Intellectual Property Rights Enforcement of the Department of the
			 Treasury established under section 111.
					(5)Enforcement of
			 intellectual property rightsThe term enforcement of
			 intellectual property rights means activities to enforce—
						(A)copyrights,
			 patents, trademarks, and other forms of intellectual property, including
			 activities to control counterfeiting and piracy; and
						(B)exclusion orders
			 issued by the United States International Trade Commission by reason of any of
			 subparagraphs (B) through (E) of subsection (a)(1) of section 337 of the Tariff
			 Act of 1930 (19 U.S.C. 1337(a)(1) (B) through (E)).
						(6)Exclusion
			 orderThe term exclusion order means an order of the
			 United States International Trade Commission issued under section 337 (d) or
			 (e) of the Tariff Act of 1930 (19 U.S.C. 1337 (d) and (e)) to exclude goods
			 from entry into the United States.
					(7)Piracy; pirated
			 goods
						(A)PiracyThe
			 term piracy means activities related to production of or
			 trafficking in unauthorized copies or phonorecords of works protected under
			 title 17, United States Code, or related laws.
						(B)Pirated
			 goodsThe term pirated goods means copies or
			 phonorecords described in subparagraph (A).
						(8)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 the Treasury.
					(9)TransshipmentThe
			 term transshipment means the shipment of goods through one country
			 that is an intermediate destination to another country that is the final
			 destination of the goods.
					BCoordination of
			 enforcement of intellectual property rights
				111.Director of
			 Intellectual Property Rights Enforcement
					(a)EstablishmentThere
			 is established within the Department of the Treasury the position of Director
			 of Intellectual Property Rights Enforcement.
					(b)AppointmentThe
			 Director shall be appointed by the Secretary, and shall be responsible to and
			 shall report directly to the Deputy Secretary of the Treasury.
					(c)DutiesThe
			 Director shall—
						(1)coordinate all
			 activities of the Department of the Treasury involving the enforcement of
			 intellectual property rights and coordinate with U.S. Customs and Border
			 Protection and U.S. Immigration and Customs Enforcement with respect to such
			 enforcement;
						(2)coordinate the
			 policy and regulatory changes set forth in this title;
						(3)serve as staff
			 representative of the Department of the Treasury in interagency bodies with
			 responsibility for coordination of activities involving the enforcement of
			 intellectual property rights;
						(4)conduct an
			 evaluation of the effectiveness of the organizational structure of U.S. Customs
			 and Border Protection for reducing the entry into the United States of
			 counterfeit or pirated goods, goods in violation of exclusion orders, and other
			 goods in violation of other intellectual property rights; and
						(5)carry out other duties, as assigned by the
			 Secretary or Deputy Secretary of the Treasury, to improve the effectiveness of
			 the efforts of the Department of the Treasury under the laws within its
			 jurisdiction with respect to the enforcement of intellectual property
			 rights.
						112.U.S. Customs
			 and Border Protection and U.S. Immigration and Customs Enforcement intellectual
			 property rights coordinators
					(a)U.S. Customs and
			 Border Protection Intellectual Property Rights Coordinator
						(1)AppointmentThe Commissioner shall appoint a U.S.
			 Customs and Border Protection coordinator of intellectual property rights
			 enforcement activities (in this subtitle referred to as the U.S. Customs
			 and Border Protection Intellectual Property Rights Coordinator), who
			 shall report directly to the Commissioner.
						(2)DutiesThe
			 U.S. Customs and Border Protection Intellectual Property Rights Coordinator
			 shall—
							(A)coordinate all efforts, at all ports of
			 entry and elsewhere, carried out by U.S. Customs and Border Protection with
			 respect to the enforcement of intellectual property rights, including training
			 and staffing;
							(B)supervise the
			 implementation of those aspects of the regulatory and policy reforms set out in
			 this title that involve U.S. Customs and Border Protection and submit a report
			 on such activities to the Director annually; and
							(C)carry out such other duties, as assigned by
			 the Commissioner, the purpose of which are to improve the performance of U.S.
			 Customs and Border Protection with respect to the enforcement of intellectual
			 property rights.
							(b)U.S. Immigration
			 and Customs Enforcement intellectual property rights coordinator
						(1)AppointmentThe Assistant Secretary for U.S.
			 Immigration and Customs Enforcement shall appoint a U.S. Immigration and
			 Customs Enforcement coordinator of intellectual property enforcement activities
			 (in this subtitle referred to as the U.S. Immigration and Customs
			 Enforcement Intellectual Property Rights Coordinator), who shall report
			 directly to the Assistant Secretary for U.S. Immigration and Customs
			 Enforcement.
						(2)DutiesThe
			 U.S. Immigration and Customs Enforcement Intellectual Property Rights
			 Coordinator shall—
							(A)coordinate all efforts carried out by U.S.
			 Immigration and Customs Enforcement with respect to the enforcement of
			 intellectual property rights, including training and staffing;
							(B)supervise the
			 implementation of those aspects of the regulatory and policy reforms set out in
			 this title that involve U.S. Immigration and Customs Enforcement; and
							(C)carry out such other duties, as assigned by
			 the Assistant Secretary for U.S. Immigration and Customs Enforcement, the
			 purpose which are to improve the performance of U.S. Immigration and Customs
			 Enforcement with respect to the enforcement of intellectual property
			 rights.
							CRegulatory and
			 policy improvements with respect to combating counterfeiting and
			 piracy
				121.Identification
			 of certain unlawful goodsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary,
			 acting through the Commissioner, shall prescribe regulations to apply risk
			 assessment modeling techniques to border enforcement activities with respect to
			 combating counterfeiting and piracy. Such efforts shall include—
					(1)preparing a report
			 on and evaluation of the pilot project of U.S. Customs and Border Protection
			 with respect to shipments of counterfeit or pirated products;
					(2)expanding the
			 pilot project to allow for the use of the Automated Targeting System in risk
			 assessment modeling; and
					(3)developing a plan
			 for the development, testing, evaluation, and continuous improvement of risk
			 assessment modeling techniques to facilitate the enforcement of intellectual
			 property rights.
					122.Training in new
			 technologies
					(a)Training of
			 personnelThe Commissioner
			 shall consult with the Advisory Committee to determine the feasibility of
			 training U.S. Customs and Border Protection personnel in the use of new
			 technological means for detecting and identifying, at ports of entry,
			 counterfeit and pirated goods, and goods that are subject to exclusion orders,
			 whether for entry into the United States or for transshipment to other
			 destinations.
					(b)Identification
			 of technologies and sources of trainingIn consultation with the Advisory
			 Committee, the Commissioner shall identify—
						(1)cost-effective technologies for detecting
			 and identifying goods described in subsection (a) at ports of entry; and
						(2)economical sources
			 for training U.S. Customs and Border Protection personnel in the use of such
			 technologies.
						(c)Regulatory and
			 policy changesThe Comptroller General of the United States shall
			 submit to Congress a report analyzing the costs and benefits of making
			 regulatory and policy changes to enable the receipt of donations of hardware,
			 software, equipment, and similar technologies, and the acceptance of training
			 and other support services, from the private sector, to facilitate the training
			 of personnel of U.S. Customs and Border Protection under subsection (a).
					123.Disclosure of
			 information and samples of shipments to intellectual property
			 ownersThe Commissioner shall
			 prescribe regulations to—
					(1)improve the process of making samples of
			 shipments of goods suspected of violating intellectual property rights
			 available to the owners of copyrights, trademarks, patents, and other forms of
			 intellectual property, in an efficient and cost-effective manner, for the
			 purpose of inspection or analysis, including by developing a process under
			 which—
						(A)a requirement that such an owner post a
			 bond to receive such a sample may be waived if the value of the sample is less
			 than $100; or
						(B)such an owner may
			 elect to obtain a continuous bond with respect to such samples; and
						(2)increase
			 disclosure to owners of copyrights, trademarks, patents, and other forms of
			 intellectual property of information about shipments of goods that have been
			 detained at ports of entry on suspicion that the importation into, or
			 transshipment through, the United States of those goods would violate the
			 intellectual property rights of such owners, including—
						(A)providing a
			 detailed description of the goods, including information on the packaging of
			 the goods such as expiration dates and model, lot, batch, part, or serial
			 numbers or universal product codes (UPC);
						(B)providing
			 photographs of the goods that do not mask identifying information about the
			 goods;
						(C)disclosing the
			 identities and contact information of all parties involved in the shipments,
			 including importers, exporters, declarants, consignees, freight forwarders, and
			 warehouse owners;
						(D)identifying points
			 of origin and destination of the shipments; and
						(E)providing any
			 other documents relating to the shipments.
						124.Improvements to
			 recordation process
					(a)Improvements in
			 recordation processThe Commissioner shall prescribe regulations
			 to ensure that the system for recordation of copyrights, trademarks, patents,
			 and other forms of intellectual property that may be subject to recordation,
			 does not impede the rapid seizure of goods that violate the rights of the
			 owners of such copyrights, trademarks, patents, and other forms of intellectual
			 property.
					(b)Simultaneous
			 recordation
						(1)In
			 generalIn consultation with the Under Secretary of Commerce for
			 Intellectual Property and Director of the United States Patent and Trademark
			 Office, and the Register of Copyrights, the Commissioner shall develop a system
			 pursuant to which—
							(A)trademarks may be
			 recorded with U.S. Customs and Border Protection simultaneously with the
			 issuance of trademark registration; and
							(B)copyrights of
			 audiovisual works and sound recordings may be recorded with U.S. Customs and
			 Border Protection simultaneously with the filing of an application for a
			 certificate of copyright registration or an application for registration of
			 another intellectual property right under title 17, United States Code.
							(2)DefinitionsIn
			 this subsection, the terms audiovisual works and sound
			 recordings have the meanings given those terms in section 101 of title
			 17, United States Code.
						125.Identification
			 of low-risk importers
					(a)In
			 generalThe Commissioner shall develop a voluntary certification
			 program for importers that have taken specific measures to strengthen and
			 protect their supply chains to prevent the infiltration into the international
			 supply chain of counterfeit and pirated goods, goods that are the subject to
			 exclusion orders, and goods that violate other forms of intellectual property
			 rights.
					(b)Self-certificationThe
			 voluntary certification program developed under subsection (a) shall rely
			 primarily on self-certification by importers in determining the eligibility of
			 importers for the program.
					(c)Third-Party
			 verificationsThe Commissioner shall identify any circumstances,
			 such as importation from any country with a history of being identified under
			 section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as denying adequate and
			 effective protection of intellectual property rights, under which third-party
			 veri­fications shall be required to determine the eligibility of importers for
			 the voluntary certification program.
					(d)BenefitsAn
			 importer determined to be eligible for the voluntary certification program and
			 to have taken the measures required under subsection (a) may receive benefits
			 with respect to customs requirements, such as reduced inspections from U.S.
			 Customs and Border Protection.
					(e)DefinitionIn
			 this section, the term international supply chain has the meaning
			 given that term in section 2 of the Security and Accountability for Every Port
			 Act of 2006 (6 U.S.C. 901).
					126.Watch
			 List database
					(a)In
			 generalThe Secretary, acting through the Commissioner, shall
			 develop and implement a database of importers, shippers, freight forwarders,
			 and other participants in the import, export, and transshipment process, whose
			 activities the Commissioner determines merit special scrutiny at ports of entry
			 because of the risk of importation, exportation, or transshipment of goods that
			 violate intellectual property rights or exclusion orders.
					(b)PlanNot
			 later than 180 days after the date of the enactment of this Act, the Secretary,
			 acting through the Commissioner, shall develop a plan to implement the database
			 required under subsection (a). The plan shall—
						(1)identify
			 legitimate information sources to be used in determining whether to place
			 persons on the database from—
							(A)within U.S.
			 Customs and Border Protection;
							(B)other law
			 enforcement sources; and
							(C)the private
			 sector;
							(2)establish
			 criteria under which the database should be made available—
							(A)to qualified
			 officers of U.S. Customs and Border Protection and other law enforcement
			 agencies;
							(B)for intelligence
			 purposes; and
							(C)for use in
			 identifying shipments for enhanced inspection;
							(3)identify any
			 regulatory or policy changes that are necessary to make the database
			 operational;
						(4)contain any
			 recommendations for statutory changes to improve the effectiveness of the
			 database;
						(5)include an
			 estimate of the resources necessary to implement and operate the database and
			 to evaluate its effectiveness; and
						(6)include a
			 timetable for implementation of the database.
						(c)Consultations
			 with Advisory CommitteeThe Commissioner shall consult with the
			 Advisory Committee on the development of criteria for the database.
					127.Civil fines for
			 importation of pirated or counterfeit goods
					(a)Limitation on
			 mitigation, dismissal, and vacation of finesUnless otherwise ordered by a court of
			 competent jurisdiction, any civil fine imposed pursuant to section 526(f) of
			 the Tariff Act of 1930 (19 U.S.C. 1526(f))—
						(1)may not be
			 mitigated, except pursuant to regulations issued by the Commissioner;
			 and
						(2)may not be
			 dismissed or vacated, except pursuant to regulations issued by the Commissioner
			 that require the specific approval of the Commissioner or the Commissioner’s
			 designee for such dismissal or vacation.
						(b)Extraordinary
			 casesIn issuing regulations under subsection (a), the
			 Commissioner shall ensure that the mitigation, dismissal, or vacation of civil
			 fines for involvement in the importation, exportation, or transshipment of
			 pirated or counterfeit goods is limited to extraordinary cases in which the
			 interests of justice will clearly be served by such action.
					128.Report on
			 effective collection techniques
					(a)In
			 generalThe Commissioner shall submit to the Committee on Finance
			 of the Senate and the Committee on Ways and Means of the House of
			 Representatives a report on—
						(1)the extent to
			 which U.S. Customs and Border Protection uses effective collection techniques
			 for collecting civil fines imposed on persons that import, export, or transship
			 pirated or counterfeit goods;
						(2)any
			 recommendations with respect to improving the use of such techniques by U.S.
			 Customs and Border Protection;
						(3)any
			 recommendations with respect to whether—
							(A)owners of
			 copyrights or trademarks should be authorized to pursue and collect fines
			 imposed as a result of activities that violate such copyrights or trademarks;
			 and
							(B)such owners
			 should be allowed to retain some or all of any funds so collected; and
							(4)any other
			 recommendations for statutory, regulatory, or policy changes not under the
			 control of U.S. Customs and Border Protection to improve the agency’s
			 ability—
							(A)to impose civil
			 fines on persons that import, export, or transship pirated or counterfeit
			 goods, at levels that would deter such importation, exportation, and
			 transshipment; and
							(B)to collect such
			 fines.
							(b)Effective
			 collection techniquesIn this section, the term effective
			 collection techniques includes—
						(1)confiscation of
			 the proceeds of actions for which civil fines can be imposed;
						(2)seizure of
			 property acquired with such proceeds;
						(3)imposition of
			 liens on the real or personal property of persons upon whom civil fines are
			 imposed;
						(4)use of bonds to
			 secure full payment of fines;
						(5)in any case in
			 which an entity is liable and has no assets or is no longer in business,
			 holding liable any person who—
							(A)was an officer or
			 director of the entity;
							(B)in the case of a
			 corporation, held at least 5 percent (by vote or value) of the capital
			 structure of the corporation; or
							(C)in the case of
			 any other entity, held interests representing at least 5 percent of the capital
			 structure of the entity; and
							(6)engaging private
			 sector entities to collect civil fines imposed.
						DTraining
			 enhancements
				131.International
			 training and technical assistance enhancementsThe Secretary shall take the necessary
			 steps—
					(1)to increase staffing and resources of
			 offices of U.S. Customs and Border Protection and U.S. Immigration and Customs
			 Enforcement engaged in providing training and technical assistance to the
			 customs services and enforcement agencies of other countries in order to
			 improve the effectiveness of such customs services and enforcement agencies
			 with respect to—
						(A)detecting and intercepting the exportation,
			 importation, and transshipment of counterfeit or pirated goods, goods that are
			 the subject to exclusion orders, and goods that violate other forms of
			 intellectual property rights; and
						(B)imposing
			 penalties on persons that export, import, or transship counterfeit or pirated
			 goods at levels that will deter such exportation, importation, and
			 transshipment; and
						(2)to ensure that the Director, in order to
			 make the most efficient and effective use of training and technical assistance
			 resources—
						(A)coordinates the
			 international training and technical assistance activities of U.S. Customs and
			 Border Protection and U.S. Immigration and Customs Enforcement as part of the
			 Director’s coordination responsibilities under section 111;
						(B)gives priority to
			 international training and technical assistance activities in countries in
			 which such activities can be carried out most effectively and with the greatest
			 benefit to protecting the intellectual property rights of United States
			 persons;
						(C)takes steps to
			 minimize duplication, overlap, or inconsistency of international training and
			 technical assistance efforts; and
						(D)coordinates such activities of the
			 Department of the Treasury with international training and technical assistance
			 activities against counterfeiting and piracy carried out by other agencies, and
			 enhances the participation of Department of the Treasury personnel in
			 interagency training and technical assistance activities in this field.
						ENew legal tools
			 for border enforcement
				141.Expanded
			 prohibitions on importation, exportation, and transshipment of counterfeit or
			 pirated goods
					(a)In
			 generalSection 526 of the
			 Tariff Act of 1930 (19 U.S.C. 1526) is amended—
						(1)in the section
			 heading, by inserting or
			 protected by copyright after trademark;
						(2)in subsection (e),
			 by striking Any such merchandise and all that follows through
			 15 U.S.C. 1124), and inserting Any merchandise bearing a
			 counterfeit mark (as defined in section 2320(e) of title 18, United States
			 Code) that is imported into the United States, exported out of the United
			 States, or transshipped through the United States; and
						(3)in
			 subsection (f)—
							(A)by striking
			 paragraph (1) and inserting the following:
								
									(1)Any person who engages in, directs,
				assists financially or otherwise, or aids and abets the importation,
				exportation, or transshipment of merchandise that is seized under subsection
				(e) of this section, or under regulations issued pursuant to section 603(c) of
				title 17, United States Code, shall be subject to a civil
				fine.
									; 
							(B)by redesignating
			 paragraph (4) as paragraph (5); and
							(C)by inserting after
			 paragraph (3) the following:
								
									(4)When the seizure of merchandise that
				results in the imposition of a civil fine is made under circumstances
				indicating that the importation, exportation, or transshipment of the
				merchandise was for the purpose of sale or public distribution of the
				merchandise, the maximum fine amounts set forth in paragraphs (2) and (3) shall
				be
				tripled.
									.
							(b)Conforming
			 amendmentsTitle 17, United States Code, is amended—
						(1)in section
			 501(a), by inserting , exports copies or phonorecords from the United
			 States, or transships copies or phonorecords through the United States
			 after into the United States;
						(2)in section
			 506(c), by inserting , exports, or transships after
			 imports;
						(3)in section
			 511(a), by inserting , exporting, or transshipping after
			 importing;
						(4)in section
			 602—
							(A)in the section
			 heading, by striking or
			 exportation and inserting , exportation, or transshipment;
			 and
							(B)in subsection
			 (a)—
								(i)in
			 paragraph (2)—
									(I)in the paragraph
			 heading, by striking or
			 exportation and inserting , exportation, or transshipment;
			 and
									(II)by striking
			 or exportation from the United States and inserting ,
			 exportation from the United States, or transshipment through the United
			 States; and
									(ii)in
			 paragraph (3)—
									(I)in subparagraph
			 (A), by striking or exportation and inserting ,
			 exportation, or transshipment; and
									(II)in subparagraph
			 (B), by striking or exportation, for the private use of the importer or
			 exporter and inserting , exportation, or transshipment, for the
			 private use of the importer, exporter, or person transshipping copies or
			 phonorecords;
									(5)in section
			 603—
							(A)in the section
			 heading, by striking Importation prohibitions and inserting
			 Prohibitions on importation,
			 exportation, and transshipment;
							(B)in subsection
			 (a), by inserting , exportation, and transshipment
			 after importation;
							(C)in subsection
			 (b), by inserting , exportation, or transshipment
			 after importation each place it appears; and
							(D)in subsection
			 (c)—
								(i)by
			 inserting , exported, or transshipped after
			 imported each place it appears; and
								(ii)by
			 inserting , exportation, or transshipped after
			 importation;
								(6)by amending the
			 chapter heading for chapter 6 to read as follows:
							
								6Manufacturing
				Requirements, Importation, Exportation, and
				Transshipment
								;
						(7)in the table of
			 sections for chapter 6, by amending the items relating to sections 602 and 603
			 to read as follows:
							
								
									602. Infringing importation,
				exportation, and transshipment of copies or phonorecords.
									603. Prohibitions on
				importation, exportation, and transshipment: Enforcement and disposition of
				excluded
				articles.
								
								;
							and(8)in the table of
			 chapters, by amending the item relating to chapter 6 to read as follows:
							
								
									6.
				  Manufacturing Requirements, Importation, Exportation, and
				  Transshipment601
								
								.
						142.Declarations
			 regarding counterfeit and infringing merchandise
					(a)DeclarationsSection 485(a) of the Tariff Act of 1930
			 (19 U.S.C. 1485(a)) is amended—
						(1)in paragraph (1),
			 by striking Whether and inserting whether;
						(2)in paragraph (2),
			 by striking That and inserting that;
						(3)in paragraph
			 (3)—
							(A)by striking
			 That and inserting that; and
							(B)by striking
			 and after the semicolon;
							(4)in paragraph
			 (4)—
							(A)by striking
			 That and inserting that; and
							(B)by striking the
			 period and inserting a semicolon; and
							(5)by adding at the
			 end the following:
							
								(5)that the
				merchandise being imported does not bear a counterfeit mark (as defined in
				section 2320(e) of title 18, United States Code);
								(6)that the
				merchandise is not an infringing copy or phonorecord or one whose making would
				have constituted an infringement of copyright if title 17, United States Code,
				had applied; and
								(7)that the
				merchandise does not—
									(A)violate an
				exclusion order of the United States International Trade Commission under
				section 337 (d) or (e) by reason of any of subparagraphs (B) through (E) of
				subsection (a)(1) of section 337; or
									(B)infringe any other
				intellectual property right not covered by subparagraph (A) or by paragraph (5)
				or
				(6).
									.
						(b)RegulationsThe
			 Secretary shall issue regulations requiring that the declarations required by
			 paragraphs (5), (6), and (7) of section 485(a) of the Tariff Act of 1930, as
			 added by subsection (a) of this section, be made by all persons arriving in the
			 United States with respect to articles carried on their person or contained in
			 their baggage.
					143.Seizure and
			 forfeiture of devices designed to circumvent intellectual property rights
			 protectionsSection 596(c)(2)
			 of the Tariff Act of 1930 (19 U.S.C. 1595a(c)(2)) is amended—
					(1)in subparagraph (E), by striking
			 or;
					(2)in subparagraph
			 (F), by striking the period and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(G)it is a
				technology, product, service, device, component, or part thereof the
				importation of which is prohibited under section 1201(a)(2) of title 17, United
				States
				Code.
							.
					144.Authority of
			 Chief Counsel of U.S. Customs and Border Protection to represent the United
			 States in certain forfeiture proceedingsTitle V of the Tariff Act of 1930 (19 U.S.C.
			 1500 et seq.) is amended by inserting after section 529 the following:
					
						530.Authority of
				Chief Counsel of U.S. Customs and Border Protection to represent the United
				States in certain forfeiture proceedings
							(a)In
				generalSubject to subsection (b), the Chief Counsel of U.S.
				Customs and Border Protection may commence, defend, or intervene in, and
				supervise the litigation of, any civil forfeiture proceeding under section
				2320(b) of title 18, United States Code, or section 526(e) of this Act.
							(b)Procedure for
				exercise of authority To litigate or appeal
								(1)In
				generalPrior to commencing, defending, or intervening in any
				civil forfeiture proceeding referred to in subsection (a), the Chief Counsel
				shall submit a written notification to the Attorney General with respect to the
				proposed proceeding.
								(2)Failure to
				respondIf, not later than 120 days after the date on which the
				Chief Counsel submits the notification to the Attorney General under paragraph
				(1), the Attorney General has failed to commence, defend, or intervene in the
				proposed proceeding, the Chief Counsel may commence, defend, or intervene in,
				and supervise the litigation of, the proceeding and any appeal of the
				proceeding in the name of the Chief Counsel.
								(3)Authority of
				Attorney General to interveneNothing in this subsection
				precludes the Attorney General from intervening on behalf of the United States
				in any civil forfeiture proceeding under section 2320(b) of title 18, United
				States Code, or in any appeal of such a proceeding, as may be otherwise
				provided by
				law.
								.
				FAdministrative
			 provisions
				151.Advisory
			 Committee on Import Safety and Intellectual Property Enforcement
					(a)Establishment
						(1)In
			 generalThe Secretary, acting
			 through the Commissioner and the Assistant Secretary for U.S. Immigration and
			 Customs Enforcement, shall establish an advisory committee which shall be known
			 as the Advisory Committee on Import Safety and Intellectual Property Rights
			 Enforcement.
						(2)MembershipThe Advisory Committee shall consist of 20
			 members appointed by the Secretary. In making appointments to the Advisory
			 Committee, the Secretary shall ensure that—
							(A)the membership of
			 the Advisory Committee is representative of the individuals and organizations
			 affected by the enforcement of import safety standards and intellectual
			 property rights by U.S. Customs and Border Protection and U.S. Immigration and
			 Customs Enforcement;
							(B)at least one
			 member of the Advisory Committee is a representative of organized labor;
							(C)at least one
			 member of the Advisory Committee is a representative of consumer groups;
			 and
							(D)not more than 10
			 members of the Advisory Committee belong to the same political party.
							(b)DutiesThe
			 Advisory Committee shall—
						(1)provide advice to
			 the Secretary, the Commissioner, and the Assistant Secretary for U.S.
			 Immigration and Customs Enforcement on all matters involving the enforcement of
			 import safety standards and intellectual property rights by U.S. Customs and
			 Border Protection and U.S. Immigration and Customs Enforcement; and
						(2)submit an annual
			 report to the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives that shall—
							(A)describe the
			 operations of the Advisory Committee during the preceding year; and
							(B)set forth any recommendations of the
			 Advisory Committee with respect the enforcement of import safety standards and
			 intellectual property rights by U.S. Customs and Border Protection and U.S.
			 Immigration and Customs Enforcement.
							(c)Presiding
			 officersThe Commissioner and the Assistant Secretary for U.S.
			 Immigration and Customs Enforcement shall jointly preside over meetings of the
			 Advisory Committee.
					152.Staffing
			 enhancements at U.S. Customs and Border ProtectionThere
			 are authorized to be appropriated to U.S. Customs and Border Protection such
			 funds as may be necessary for additional personnel (as determined in accordance
			 with the Resource Allocation Model established pursuant to section 301(h) of
			 the Customs Procedural Reform and Simplification Act of 1978 (19 U.S.C.
			 2075(h)) to carry out the additional responsibilities of U.S. Customs and
			 Border Protection under this title regarding the importation, transshipment,
			 and exportation of counterfeit or pirated goods, goods that are the subject to
			 exclusion orders, and goods that violate other forms of intellectual property
			 rights.
				153.Staffing
			 enhancements at U.S. Immigration and Customs EnforcementThere are authorized to be appropriated to
			 U.S. Immigration and Customs Enforcement such funds as may be necessary for
			 additional personnel to carry out the additional responsibilities of U.S.
			 Immigration and Customs Enforcement under this title regarding the enforcement
			 of intellectual property rights, including for developing and implementing a
			 training program with respect to the enforcement of intellectual property
			 rights for each U.S. Immigration and Customs Enforcement attaché office outside
			 the United States.
				154.Regulatory
			 authorityThe Secretary may
			 issue such regulations as are necessary to carry out this title.
				IIIncreased
			 penalties for certain unfair trade practices
			201.Increased
			 penalties for certain unfair trade practices
				(a)Expanded
			 exclusion ordersSection 337(d) of the Tariff Act of 1930 (19
			 U.S.C. 1337(d)) is amended to read as follows:
					
						(d)Exclusion of articles from entry
							(1)First exclusion
				orderExcept as provided in paragraph (6), if the Commission
				determines, as a result of an investigation under this section, that a person
				has violated this section, the Commission shall direct that the articles that
				were the subject of the investigation and are imported by that person be
				excluded from entry into the United States.
							(2)Second
				exclusion order; violation of exclusion orderExcept as provided
				in paragraph (6), if the Commission determines that a person with respect to
				which the Commission issued an exclusion order under paragraph (1) engages in a
				second violation of this section or violates that exclusion order, the measures
				described in paragraph (4) shall apply for a period of 1 year after the date of
				the Commission's determination under this subparagraph.
							(3)Third exclusion
				order; subsequent violations of exclusion ordersExcept as
				provided in paragraph (6), if the Commission determines that a person with
				respect to which the Commission issued an exclusion order under paragraph (1)
				or (2) engages in a third violation of this section, a second violation of an
				exclusion order issued under paragraph (1), or violates an exclusion order
				issued under paragraph (2), the measures described in paragraph (4) shall apply
				on and after the date of the Commission's determination under this
				subparagraph.
							(4)Measures
				describedThe measures described in this paragraph are the
				following:
								(A)Expanded
				exclusion orderThe Commission shall direct that articles
				excluded pursuant to an exclusion order under this subsection, or that were the
				subject of an investigation relating to a second or third violation of this
				section, be excluded from entry into the United States if the articles are
				imported by—
									(i)the person that
				violated this section or an exclusion order issued under this
				subsection;
									(ii)any officer or
				member of the board of directors of a person described in clause (i); or
									(iii)any person that
				owns or controls, or is owned or controlled by, a person described in clause
				(i).
									(B)Visa
				banThe Secretary of State shall deny a visa to, and the
				Secretary of Homeland Security shall exclude from the United States, any alien
				that is any officer or member of the board of directors of the person that
				violated this section or an exclusion order issued under this
				subsection.
								(5)LimitationsThe
				authority of the Commission to order an exclusion from entry of articles under
				paragraph (1), (2), or (3) shall be limited to articles imported by persons
				specified in paragraph (1), (2), or (3), as the case may be, unless the
				Commission determines that—
								(A)a general
				exclusion from entry of articles is necessary to prevent circumvention of an
				exclusion order limited to articles of named persons; or
								(B)there is a
				pattern of violation of this section and it is difficult to identify the source
				of infringing articles.
								(6)ExceptionIf
				the Commission determines that articles should not be excluded from entry into
				the United States under paragraph (1), (2), or (3), after considering the
				effect of the exclusion of such articles on the public health and welfare,
				competitive conditions in the United States economy, the production of like or
				directly competitive articles in the United States, and United States
				consumers—
								(A)the Commission
				shall not be required to direct that such articles be excluded from entry;
				and
								(B)in case of a
				determination that articles should not be excluded from entry under paragraph
				(2) or (3), the Secretary of State shall not be required to deny a visa to, and
				the Secretary of Homeland Security shall not be required to exclude from the
				United States, an alien pursuant to paragraph (2) or (3), as the case may
				be.
								(7)Notification to
				other agencies
								(A)Exclusion of
				articlesThe Commission shall promptly notify the Commissioner
				responsible for U.S. Customs and Border Protection of a determination of the
				Commission under paragraph (1), (2), or (3) to direct articles to be excluded
				from the United States and, upon receipt of such notice, the Commissioner shall
				refuse the entry of the articles.
								(B)Visa
				bansThe Commission shall promptly notify the Secretary of State
				and the Secretary of Homeland Security of a determination under paragraph (2)
				or (3) and, upon receipt of such notice, the Secretary of State shall deny a
				visa to, and the Secretary of Homeland Security shall exclude from the United
				States, any alien excluded from entry into the United States pursuant to
				paragraph (2) or (3), as the case may
				be.
								.
				(b)Penalties for
			 violating cease and desist ordersSection 337(f) of the Tariff
			 Act of 1930 (19 U.S.C. 1337(f)) is amended—
					(1)in paragraph (1),
			 by striking , or in lieu of,; and
					(2)in paragraph (2),
			 by striking $100,000, twice and inserting $500,000 or
			 three times.
					(c)Conforming
			 amendmentSection 337(k) of the Tariff Act of 1930 (19 U.S.C.
			 1337(k)) is amended by inserting paragraphs (2) and (3) of subsection
			 (e) and after Except as provided in.
				
